Citation Nr: 0606916	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran's DD Form 214 shows that he had active military 
service from October 1969 to August 1984, and that he had 
additional prior active service of 1 year, 4 months, and 16 
days.  Demonstrating service in Vietnam, he is shown to have 
been awarded, among others, the Bronze Star medal, Air Medal, 
Vietnam Service Medal, and Republic of Vietnam Campaign 
Medal.  The veteran died in January 1998.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the appellant's claims.  In 
September 2004, the appellant testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  
The Board remanded the case in November 2004 and July 2005, 
for additional development of the evidence.


FINDINGS OF FACT

1.  The veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange therein.  

2.  The veteran died in January 1998.  The Certificate of 
Death lists the immediate cause of death as cardiopulmonary 
arrest due to metastasis cancer, primary unknown.

3.  At the time of the veteran's death, he was not service-
connected for any disability.

4.  The competent and most probative evidence establishes 
that even if lung cancer was the primary cancer causing 
death, the etiology of the lung cancer was not attributable 
to inservice Agent Orange exposure or other service incident.  

5.  The competent and most probative evidence establishes 
that metastasis cancer is not attributable to inservice Agent 
Orange exposure or other service incident.  

6.  As service connection is not warranted for the cause of 
the veteran's death, there is no basis for entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303. 3.304, 3.307, 3.309, 3.312 (2005).

2.  There is no basis for entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.  38 U. S. C. A. § 3501 (West 2002 & Supp. 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a February 2002 VCAA letter, follow-up letters in February 
2003, September 2002, December 2003, and November 2004, as 
well as an August 2005 VCAA letter, from the RO to the 
claimant.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  A VA medical opinion has been obtained.  The 
records satisfy 38 C.F.R. § 3.326.  The Board finds that VA 
has done everything reasonably possible to assist the 
claimant.  There is sufficient competent medical evidence of 
record to decide the claim, as set forth below.  See 
38 C.F.R. § 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes, Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

The presumption as indicated above may be rebutted per 
38 C.F.R. § 3.307(d).  That provision provides that evidence 
which may be considered in rebuttal of service incurrence of 
a disease listed in 38 C.F.R. § 3.309 will be any evidence of 
a nature usually accepted as competent to indicate the time 
of existence of inception of disease and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Analysis

The veteran was not service-connected for any disease or 
injury during his lifetime.  At her personal hearing and in 
correspondence of record, the appellant alleges that the 
veteran's death was related to service.  She contend that he 
died from colon cancer which was related to Agent Orange 
exposure during service.  She is not competent to make such 
an assessment.  The appellant as a lay person has not been 
shown to be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The Board has thoroughly reviewed the evidence of record.  
However, the probative evidence does not support the 
appellant's allegations that the veteran's death was related 
to service.  

The service medical records are negative for complaints, 
findings, treatment, or diagnosis of any form of cancer.  The 
veteran was separated from service in 1984.  A diagnosis of 
cancer was not made until the late 1990's.  

Pertinent private medical records show that the veteran was 
seen in January 1990 for cancer treatment.  It was noted that 
the veteran had a 40 year history of smoking one pack a day.  
A computerized tomography (CT) of the chest showed probable 
right hilar lung cancer with metastasis to the liver and 
multiple osseous structures.  A CT-guided biopsy revealed 
that the veteran mostly likely had adenocarcinoma.  

According to the Certificate of Death, the veteran died in 
January 1998.  The cause of death was cardiopulmonary arrest 
due to metastasis cancer, primary unknown.  The initial onset 
of the cancer was unknown.  No autopsy was performed.  

In order to determine the etiology of the veteran's cancer, a 
VA medical opinion was obtained in September 2005.  The 
claims file was reviewed.  The examiner described his 
qualifications as an expert.  He stated that he was the 
Occupational and environmental Physician for the Greater Los 
Angeles VA Healthcare System and was required to have a 
familiarity with industrial oncogenesis (the formation of 
cancer following industrial chemical exposure).  In addition, 
the medical opinion was signed by a Hematology-Oncology 
Specialist.  

The cause of the veteran's death was noted.  The examiner 
noted that although the appellant believes that the veteran 
died of colon cancer, there was no documentation establishing 
that the primary source of the veteran's cancer was colon 
cancer.  It was clear that the veteran had cancer in the 
right lung hilar area, but it was unclear if the cancer found 
in the lungs represented a primary or metastatic cancer.  
Biopsies of the lung tumor showed microscopic features 
consistent with adenocarcinoma.  The examiner indicated that 
the overwhelming majority of primary lung cancers were of 
squamous cell origin and not adenocarcinoma.  The examiner 
opined that it was less likely than not that the veteran's 
death in 1998 was casually related to any inservice incident 
including inservice presumptive exposure to Agent Orange 
herbicide.  The examiner provided his rationale. He stated 
that the veteran gave a long history of cigarette smoking and 
indicated that cigarette smoking accounts for between 80 and 
90 percent of all lung cancers.  There was no determination 
that the veteran had primary lung cancer, but since cancer 
was clearly found in the veteran's lungs, the examiner was 
addressing the possibility that the lung cancer was primary.  
Also, since the likelihood was that the veteran had a 
metastatic lung cancer, the veteran also considered Agent 
Orange-related malignancies which might metastasize to the 
lungs.  The problem with this line of conjecture was that the 
Agent Orange-related malignancies were all sarcomas or 
lymphomas, both of which showed distinctive microscopic 
features and would not likely be confused with an 
adenocarcinoma.  

Given the veteran's nonservice-connected related lung cancer 
risks, being a smoker with an extensive smoking history, and 
the microscopic description which was most consistent with an 
adenocarcinoma ancestry, it was much less likely than not 
that there was any causal relationship between anything in 
the veteran's military background including his putative 
Agent Orange herbicide exposure and his death from metastatic 
cancer.  

The Board notes that the VA examiner's opinion is competent 
as he is an expert is his field and it was co-signed by 
another expert.  The Board attaches significant probative 
value to this opinion, as it is well reasoned, detailed, 
consistent with other evidence of record, and included review 
of the claims file.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  Thus, in 
sum, this medical opinion is probative and is uncontradicted 
by any other competent medical evidence.  

As noted in the introductory portion of this decision, the 
veteran served in the Republic of Vietnam during the Vietnam 
era; as such, he is presumed to have been exposed to Agent 
Orange or other herbicide agents during that period of 
service.  Lung cancer is included in the conditions presumed 
to be the result of exposure to Agent Orange, as listed 
above. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  It is 
unclear whether the primary cancer was lung cancer.  However, 
even assuming that it was the primary cancer, the presumption 
that it was related to inservice Agent Orange exposure is 
rebutted in this case in accordance with 38 C.F.R. 
§ 3.307(d).  The competent and most probative evidence of 
record establishes that the veteran's lung cancer was not 
related to service; rather, it was related to the veteran's 
extensive smoking history.  The examiner explained why this 
is the case based on the extensive smoking history and the 
microscopic description which was most consistent with an 
adenocarcinoma ancestry.  

Likewise, the competent and  most probative evidence 
establishes that the veteran's metastatic cancer developed 
unrelated to service.  The examiner opined that it was less 
likely than not that the veteran's death in 1998 was casually 
related to any inservice incident including inservice 
presumptive exposure to Agent Orange herbicide.  Thus, even 
though the presumptive provisions of law do not prevent the 
claimant from establishing service connection on a direct 
basis, the competent medical evidence supports no link 
between the veteran's metastatic cancer and his exposure to 
Agent Orange in service.

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved. 38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).

Chapter 35

Pursuant to applicable law, Dependents' Educational 
Assistance allowance under Chapter 35, Title 38, United 
States Code, may be paid to a surviving spouse or child of a 
veteran who dies of a service-connected disability.  38 
U.S.C.A. § 3501; 38 C.F.R. § 3.807.  However, for reasons 
already discussed, service connection has not been 
established for the cause of the veteran's death.  The Board 
observes that in cases such as this, "where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or lack of entitlement under the law."  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Here, as the 
appellant has not been granted service connection for the 
cause of the veteran's death, her claim of entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code, must be denied for a lack of legal 
merit.

ORDER

Service connection for the cause of the veteran's death is 
denied.  

Eligibility for Dependent's Educational Assistance is denied.  



____________________________________________
K. Conner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


